DocuSign Envelope ID: 9F478339-B9FD-4418-A02F-43B549080001




             UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK
                                                                        X

             KAREEM NISBETT, INDIVIDUALLY
             AND ON BEHALF OF HIMSELF AND
             ALL OTHERS SIMILARLY SITUATED,

                                                      Plaintiffs,           Case No.: 1:21-cv-02332-JPC
             -against-

             AMPHP, INC. D/B/A AMP HUMAN,

                                                     Defendant.
                                                                        X




                                                       CONSENT DECREE

                              1.      This Consent Decree is entered into as of the Effective Date, as defined

             below in Paragraph 10, by and between the following parties: Plaintiff, Kareem Nisbett

             (“Plaintiff”), and Defendant, AMPHP, INC. d/b/a AMP Human (“Defendant”). Plaintiff and

             Defendant shall hereinafter be collectively referred to as, the “Parties”, and each as a “Party”, for

             the purposes and on the terms specified herein.

                                                             RECITALS

                              2.      Title III of the Americans with Disabilities Act of 1990 (“ADA”), 42

             U.S.C. §§ 12181-12189 (“ADA”) and its implementing regulation, 28 C.F.R. pt. 36, prohibit

             discrimination on the basis of disability in the full and equal enjoyment of the goods, services,

             facilities, privileges, advantages, and accommodations by any private entity that owns, leases

             (or leases to), or operates any place of public accommodation. 42 U.S.C. § 12182(a); 28 C.F.R.

             § 36.201(a).

                              3.      Plaintiff filed this lawsuit in the U.S. District Court for the Southern

             District of New York entitled Kareem Nisbett, Individually and on behalf of all other persons

                                                                    1
DocuSign Envelope ID: 9F478339-B9FD-4418-A02F-43B549080001




             similarly situated v. AMPHP, Inc. d/b/a Amp Human (Docket No. 1:21-cv-02332-JPC) (the

             “Action”). Plaintiff alleged that Defendant’ website: www.amphumancom (the “Website”), is

             not fully accessible to individuals with disabilities in violation of Title III of the Americans with

             Disabilities Act of 1990 (“ADA”), the New York State Human Rights Law (“NYSHRL”), the New

             York State Civil Rights Law (“NYSCRL”), and the New York City Human Rights Law

             (“NYCHRL”).

                              4.      Defendant expressly deny that the Website violates any federal, state or

             local law, including the ADA, NYSHRL, NYSCRL, and the NYCHRL, and any other wrongdoing

             or liability whatsoever. By entry into this Consent Decree, Defendant do not admit any

             wrongdoing.

                              5.      This Consent Decree resolves, settles, and compromises all issues

             between the Parties in the Action.

                              6.       This Consent Decree is entered into by the Plaintiff, individually.

                                                             JURISDICTION

                              7.      Plaintiff alleges that Defendant is a private entity that owns and/or

             operates the Website which is available through the internet to personal computers, laptops,

             mobile devices, tablets, and other similar technology. Plaintiff contends that Defendant’s

             Website is a service, privilege, or advantage of the Defendant’s physical location, thus

             rendering it a public accommodation subject to Title III of the ADA. 42 U.S.C. §12181(7);

             12182(a). Defendant denies that its Website is a public accommodation or a place of public

             accommodation or is otherwise subject to Title III of the ADA.

                              8.      This Court has jurisdiction over this action under 28 U.S.C. § 1331, and

             42 U.S.C. § 12188. The Parties agree that for purposes of the Action and this Consent Decree

             venue is appropriate.
                                                                  2
DocuSign Envelope ID: 9F478339-B9FD-4418-A02F-43B549080001




                                                    AGREED RESOLUTION

                              9.      Plaintiff and Defendant agree that it is in the Parties’ best interest to

             resolve the Action on mutually agreeable terms without further litigation. Accordingly, the

             Parties agree to the entry of this Consent Decree without trial or further adjudication of any

             issues of fact or law raised in Plaintiff's Complaint. In resolution of this action, the Parties

             hereby AGREE to the following:

                                                             DEFINITIONS

                              10.     The “Effective Date” means the date on which this Consent Decree is

             entered on the Court’s Docket Sheet following approval by the Court.

                              11.     “Reasonable Efforts” means, with respect to a given goal or obligation,

             the efforts that a reasonable person or entity in Defendant’s position would use to achieve that

             goal or obligation. Any disagreement by the Parties as to whether Defendant have used

             Reasonable Efforts as provided for under this Consent Decree shall be subject to the dispute

             resolution procedures set forth in paragraphs 15 through 21 of this Consent Decree. Reasonable

             Efforts shall be interpreted so as to not require Defendant to undertake efforts whose cost,

             difficulty, or impact on Defendant’s Website could constitute an undue burden, as defined in

             Title III of the ADA but as applied solely to Defendant’s Website - as though they are

             collectively a standalone business entity, or that could result in a fundamental alteration in the

             manner in which Defendant operates its Website - or the primary functions related thereto, or

             that could result in a loss of revenue or traffic on its Website-related operations.

                                                                TERM

                              12.     The term of this Consent Decree shall commence as of the Effective Date

             and remain in effect for the earlier of: (1) twenty-four (24) months from the Effective Date; or



                                                                  3
DocuSign Envelope ID: 9F478339-B9FD-4418-A02F-43B549080001




             (2) the date, if any, that the regulations are adopted in the Department of Justice’s anticipated

             proposed regulations for websites under Title III of the ADA.

                                GENERAL NONDISCRIMINATION REQUIREMENTS

                              13.     Pursuant to the terms of this Consent Decree, Defendant:

                                      a. shall not deny persons with a disability (as defined under the ADA),

                                           including the Plaintiff, the opportunity to participate in and benefit

                                           from     the      goods,       services,   privileges,   advantages,   and

                                           accommodations through the Website as set forth herein. 42 U.S.C.

                                           §12182(b)(1)(A)(i); 28 C.F.R. § 36.202(a);

                                      b. shall use Reasonable Efforts to provide persons with a disability (as

                                           defined under the ADA), including the Plaintiff, an equal opportunity

                                           to participate in or benefit from the goods, services, privileges,

                                           advantages, and accommodations provided through the Website as

                                           set forth herein. 42 U.S.C. § 12182(b)(2)(A)(ii); 28 C.F.R. §

                                           36.202(b); and

                                      c. shall use Reasonable Efforts to ensure that persons with a disability

                                           (as defined under the ADA), including the Plaintiff, are not excluded,

                                           denied services, segregated, or otherwise treated differently because

                                           of the absence of auxiliary aids and services, through the Website as

                                           set forth herein. 42 U.S.C. § 12182(b)(2)(A)(iii); 28 C.F.R. § 36.303.

                                     COMPLIANCE WITH TITLE III OF THE ADA

                              14.     Web Accessibility Conformance Timeline: Defendant shall ensure full

             and equal enjoyment of the goods, services, privileges, advantages, and accommodations

             provided by and through the Website, which includes the Website (including all pages therein
                                                                      4
DocuSign Envelope ID: 9F478339-B9FD-4418-A02F-43B549080001




             and linked to therefrom), and websites owned by Defendant that can be navigated to from the

             Website or which when entered reroute to the Website, (collectively the “Websites”),

             according to the following timeline and requirements provided that the following dates will be

             extended in the instance that the Department of Justice releases regulations for websites under

             Title III of the ADA while this Consent Decree is in effect and which contain compliance dates

             and/or deadlines further in the future than the dates set forth herein:

                                      a. Within twelve (12) months of the Effective Date, Defendant shall

                                           ensure that the Websites, if in existence, substantially conform to the

                                           Web Content Accessibility Guidelines 2.0 Level A and AA Success

                                           Criteria (“WCAG 2.0 AA”) in such a manner so that the Websites

                                           will be accessible to persons with disabilities as set forth in Paragraph

                                           19 below.

                                      b. Defendant shall not be responsible for ensuring that third-party

                                           content or plug-ins whose coding is not solely controlled by

                                           Defendant but are otherwise located on the Websites or linked to

                                           from the Websites, are accessible or otherwise conform to WCAG

                                           2.0 AA.

                                     PROCEDURES IN THE EVENT OF DISPUTES

                              15.     The procedures set forth in Paragraphs 16 through 18 must be exhausted

             in the event that (i) Plaintiff alleges that Defendant has failed to meet its obligations pursuant

             to this Consent Decree or (ii) Defendant alleges that there is a criterion of WCAG 2.0 AA with

             which they cannot substantially comply as set forth herein. There will be no breach of this

             Consent Decree by Defendant in connection with such allegations until the following

             procedures have been exhausted.
                                                                 5
DocuSign Envelope ID: 9F478339-B9FD-4418-A02F-43B549080001




                              16.     If a Party believes that the other Party has not complied in all material

             respects with any provision of this Consent Decree, that Party shall provide the other Party

             with written notice of non-compliance containing the following information: (i) the alleged act

             of non-compliance; (ii) a reference to the specific provision(s) of this Consent Decree that is

             not being complied with in all material respects; (iii) a statement of the remedial action sought

             by the initiating party; and (iv) a reasonably detailed statement of the specific facts,

             circumstances, and legal argument supporting the position of the initiating party. Plaintiff will

             notify Defendant in writing after the dates for compliance set forth herein if Plaintiff believes

             that the Website is in any way not compliant with this Consent Decree. All notifications must

             include reasonable detail and shall be made in the manner set forth in Paragraph 21.

                              17.     Within sixty (60) days of either Party receiving notice as described in

             Paragraph 16, the other Party will respond in writing to the notice. Within fifteen (15) days of

             receipt of the response, the Parties will meet by telephone, or in person, in an attempt to

             informally resolve the issue.

                              18.     If the issue remains unresolved within thirty (30) days of the meeting

             referenced in Paragraph 17, the Parties will each have an additional thirty (30) days to select

             an expert and the two experts will mutually select an independent accessibility consultant with

             substantial experience in accessible website design who will evaluate the particular item(s)

             raised based on whether a person, who has a disability and uses screen reader software and has

             average screen reader competency (“person with a Visual Impairment who has average screen

             reader competency”), can adequately utilize the Website.

                              19.     There will be no breach of this Consent Decree unless (a) the

             independent accessibility consultant determines that a particular item(s) cannot be

             accomplished by a person with a disability who has average screen reader competency using a
                                                              6
DocuSign Envelope ID: 9F478339-B9FD-4418-A02F-43B549080001




             prominent commercially available screen reader such as Jaws, Voiceover, or NVDA in

             combination with one of the following browsers (in versions of which that are currently

             supported by their publishers): Internet Explorer, Firefox, Safari and Chrome; and (b) subject

             to the provisos below in this paragraph, Defendant fail to remedy the issue using Reasonable

             Efforts within a reasonable period of time of not less than ninety (90) days of receivi ng the

             accessibility consultant’s opinion. If the accessibility consultant believes that a reasonable time

             using Reasonable Efforts to remedy the items found not to be usable is longer than ninety (90)

             days, then the Parties may agree on a longer time period without leave of Court so long as the

             extension is documented in writing and executed by the Parties to this Agreement or their

             respective counsel. If the accessibility consultant finds that a particular item found not to be

             usable cannot be remedied using Reasonable Efforts, Defendant shall not be obligated to

             remedy that item.

                              20.     Any of the time periods set forth in Paragraphs 16 through 18 may be

             extended by mutual agreement of the Parties.

                              21.     Any notice or communication required or permitted to be given to the

             Parties hereunder shall be given in writing by e-mail and by overnight express mail or United

             States first class mail, addressed as follows:

                              For PLAINTIFF:                      Douglas B. Lipsky, Esq.
                                                                  Lipsky Lowe LLP
                                                                  420 Lexington Avenue, Suite 1830
                                                                  New York, NY 10170-1830
                                                                  Tel: (212) 392-4772
                                                                  doug@lipskylowe.com

                              For DEFENDANT:                      Sandra Morar, Esq.
                                                                  McGrath North Mullin & Kratz, PC LLO
                                                                  1601 Dodge Street, Suite 1600
                                                                  Omaha, NE 68102
                                                                  Tel: (402) 341-3070
                                                                  smorar@mcgrathnorth.com
                                                              7
DocuSign Envelope ID: 9F478339-B9FD-4418-A02F-43B549080001




                                                         MODIFICATION

                              22.     No modification of this Consent Decree shall be effective unless in

             writing and signed by authorized representatives of all Parties.

                                      ENFORCEMENT AND OTHER PROVISIONS

                              23.     The interpretation and enforcement of this Consent Decree shall be

             governed by the laws of the State of New York.

                              24.     If any provision of this Consent Decree is determined to be invalid,

             unenforceable, or otherwise contrary to applicable law, such provision shall be deemed restated

             to reflect as nearly as possible and to the fullest extent permitted by applicable law its original

             intent and shall not, in any event, affect any other provisions, all of which shall remain valid

             and enforceable to the fullest extent permitted by applicable law.

                      PERSONS BOUND AND INTENDED THIRD-PARTY BENEFICIARIES

                              25.     The Parties expressly intend and agree that this Consent Decree shall

             inure to the benefit of all persons with vision disabilities as defined by the ADA, indicating

             those who utilize a screen reader to access the Website, which disabled persons shall constitute

             third-party beneficiaries to this Consent Decree.

                              26.     The signatories represent that they have the authority to bind the

             respective Parties this Consent Decree.

                                           CONSENT DECREE HAS BEEN READ

                              27.     This Consent Decree has been carefully read by each of the Parties, and

             its contents are known and understood by each of the Parties. This Consent Decree is signed

             freely by each Party executing it. The Parties each had an opportunity to consult with their

             counsel prior to executing this Consent Decree.



                                                              8
DocuSign Envelope ID: 9F478339-B9FD-4418-A02F-43B549080001




                                                                 KAREEM NISBETT


                     5/14/2021
             Dated: ___________________                          By: ______________________
                                                                       Kareem Nisbett


                                                                 AMPHP, INC. d/b/a AMP HUMAN


                    5/10/21
             Dated: ___________________                          By: ______________________
                                                                       ERICA GOOD

                                                                 Its:   COO

             APPROVED AS TO FORM AND CONTENT:
                                                                 LIPSKY LOWE LLP

                      5/14/2021
             Dated: ___________________                          By: ______________________
                                                                 Douglas B. Lipsky, Esq.
                                                                 420 Lexington Avenue, Suite 1830
                                                                 New York, NY 10170-1830
                                                                 Email: doug@lipskylowe.com
                                                                 Phone: (212) 392-4772

                                                                 MCGRATH NORTH MULLIN & KRATZ,
                                                                 PC LLO

                     05/11/21
             Dated: ___________________                          By: ______________________
                                                                 Abigail M. Moland, Esq.
                                                                 1601 Dodge Street, Suite 1600
                                                                 Omaha, NE 68102
                                                                 Email: amoland@mcgrathnorth.com
                                                                 Phone: (402) 341-3070




                                                             9
  DocuSign Envelope ID: 9F478339-B9FD-4418-A02F-43B549080001




                   COURT APPROVAL, ADOPTION, AND ENTRY OF THE CONSENT DECREE

                                 THE COURT, HAVING CONSIDERED the pleadings, law, underlying facts

               and having reviewed this proposed Consent Decree,

               FINDS AS FOLLOWS:

                        1)       This Court has personal jurisdiction over the Parties for the purposes of this

               lawsuit pursuant to 28 U.S.C. §§ 1331;

                        2)       The provisions of this Consent Decree shall be binding upon the Parties;

                        3)       Entry of this Consent Decree is in the public interest;

                        4)       This Consent Decree is for settlement purposes only and does not constitute an

               admission by Defendant of any of the allegations contained in the Complaint or any other

               pleading in this lawsuit, nor does it constitute any finding of liability against Defendant;

                        5)       Plaintiff is acting as a private attorney general in bringing this lawsuit and

               enforcing the ADA; and

                        6)       This Consent Decree shall be deemed as adjudicating, once and for all, the

               merits of each and every claim, matter, and issue that was alleged, or could have been alleged

               by Plaintiff based on, or arising out of, or in connection with, the allegations in the Complaint.

                                 NOW THEREFORE, the Court approves this Consent Decree and in doing so

               specifically adopts it and makes it an Order of the Court.
                                                                 New York, NY this ____
                                 DONE AND ORDERED in Chambers at ____________       25 day of

                  May
             ___________,    2021.
Although the Complaint purports to be brought on behalf of
Kareem Nisbett and "all other persons similarly situated," this ________________________________
consent decree applies to only Plaintiff Nisbett and Defendant. UNITED STATES DISTRICT JUDGE
             cc: Counsel of record via CM/ECF                   John P. Cronan, United States District Judge


               4838-3081-9486, v. 1


                                                                 10
